Office Action Summary

Claims 1-7, 13-14, and 17-19 are pending in the application.    

Allowable Subject Matter
Claims 1-7, 13-14, and 17-19 are allowed in the application.  Please see the reasons for allowance below.  

Reasons for Allowance
Claims 1-7, 13-14, and 17-19 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is MItchell (U.S. Publication No. 2021/031,9334), Ma (U.S. Publication No. 2020/031,1684), Aminzadeh (U.S. Publication No. 2020/005,7960).  Mitchell, a system and method for determining skill adjacencies using a machine learning algorithm, teaches computing a first parameter for each of a plurality of applicants or candidates based on respective text data from a text dataset comprising a plurality of different types of text data, the first parameter for each applicant or candidate being computed by populating the first parameter with a given portion of text of the respective text data, computing a second parameter for a job requisition based on the respective text data used to compute the first parameter for a given applicant or candidate of the plurality of applicants or candidates, the second parameter for the job requisition being computed by populating the second parameter with a different portion of text of the respective text data used to compute the first parameter for the given applicant or candidate, and generating synthetic test data based on the computed first and second parameters to test a machine learning (ML) ranking model trained on training data that is from a different data source than the text dataset, it does not explicitly teach an LTOR machine learning model nor does it teach validating performance of the model. Ma, a skill-based talent packaging system and method, teaches an LTOR machine learning model where ML models are used to produce rankings of candidates, and thus a Learning to Rank model. Both Mitchell and Ma teach use of ML models to rank and choose candidates for jobs, but neither Mitchell nor Ma teaches validating performance of a model. Aminzadeh, an apparatus and method for customizing machine learning models, teaches to validate a performance of the ML ranking model where a validation process is used for models that is used to develop ML performance models. None of the above prior art explicitly teaches computing of specific multiple parameters which are then used to test the ML/LTOR ranking models and then the re-training of the model based on the quality of the model being below a particular threshold, as well as using hyperparameters to do so, and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-7, 13-14, and 17-19 are allowable over the prior art of record.
		Furthermore, the claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A Mental Process”, “Certain Method of Organizing Human Activity”, or “a Mathematical Relationship/Concept” such as utilizing observations, evaluations, and judgements in the form of collecting, analyzing, and transmitting information for the purposes of generating synthetic test data, are integrated into a practical application, as the additional elements applies the judicial exception in a meaningful way by utilizing a specific parameters to re-train the ML/LTOR ranking model using the specific parameters and hyperparameters. Thus, independent Claims 1, 14, and 19 are not directed at an abstract idea under 2A Prong 2 of the 2019 PEG, as they are integrated into a practical application and thus eligible under 35 USC §101 Alice.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
8/19/2022